The majority emphasize the fact that the purchasers paid $19,342.42, principal and interest, upon their purchase contract which required them to make a payment of $23,959.99 principal money. The article purchased was not real property which never wears out, which is always available for resale and which may increase in value, but was hotel furnishings which common observation teaches us is subject to rapid deterioration in value and condition as the result of usage and style change. The defendant's ledger cards indicate that the defendant suffered a loss of $420.28 after the account was credited with all payments made by the plaintiffs and those to whom the defendant later sold the furnishings. One cannot with safety universally apply the law governing the sale of real property to the sale of personal property.
The majority state that the indulgence of the vendor effected a waiver of the time essence clause of the contract. They believe that the vendor's indulgence rewrote the contract, substituting for the old instrument a new one devoid of that clause. The decisions of this court cited in the majority's first opinion contain *Page 56 
an occasional statement in harmony with their present pronouncement, but those statements were not essential to the disposition of the cause. In addition to the authorities cited in the previous dissenting opinion holding that a waiver of a past default does not affect future defaults, I add the following:Lent v. B.  M.R.R. Co., 11 Neb. 201 (8 N.W. 431); Boone v.Templeman, 158 Cal. 290 (110 P. 947, 139 Am. St. Rep. 126);Cash v. Meisenheimer, 53 Wash. 576 (102 P. 429); De Bairos v.Barlin, 46 Cal. App. 665 (190 P. 188); Keefe v. Fairfield,184 Mass. 334 (68 N.E. 343); Hill v. Townsend, 69 Ala. 286; Phelpsv. Ill. Cent. R.R. Co., 63 Ill. 468; Spellman v. Dundalk Co.,164 Md. 465 (165 A. 192). The following is quoted from Lent v.B.  M.R.R. Co., supra:
"No one would contend of course that, as to the installments received, there was not a waiver; but the argument of counsel goes further, and amounts to this, that the acceptance of payments overdue is a waiver of the matter of time, not only as to them, but also as to those falling due thereafter. Such, however, is not the law. The proposition is supported by neither reason nor authority. The simple act of receiving a payment after the day when the payee was bound to accept it, without more, is no excuse for laches as to future payments. The effect of the acceptance is exhausted upon the payment made, and as to those following, the provisions of the contract are left to operate with unimpaired force."
In Boone v. Templeman, supra, the court, after apparently having made an exhaustive examination of the authorities, stated their trend thus:
"We find none that goes so far as to hold that the mere acceptance of one payment after its maturity will waive the right to declare a forfeiture if default occurs in subsequent installments." *Page 57 
In De Barios v. Barlin, supra, the court declared:
"Acceptance of overdue installments of the price, on an executory contract for the sale of land, waives any right to declare a forfeiture on account of the previous failures to pay when due. But such acceptance alone does not change the terms of the contract as to forfeiture for future failures, nor eliminate the provision that time is of the essence of the contract."
It is unnecessary to quote further from the decisions. Their language and holdings are similar to the above. The above principle which holds that a waiver of a present or past breach leaves untouched future breaches is no stranger to our reports. For instance, in Coquille M.  T. Co. v. Dollar Co., 132 Or. 453
(285 P. 244), we cited 13 C.J., Contracts, sec. 632, p. 607, and Page on Contracts, sec. 3044, in support of our conclusion that generally the fact that a party does not take advantage of a present breach by declaring the contract terminated does not prevent him from availing himself of a subsequent breach. See also Maffet v. Oregon  California R.R. Co., 46 Or. 443
(80 P. 489), and Gray v. Pelton, 67 Or. 239 (135 P. 755).
I am not unmindful of the rule which prevents a promisee from declaring a contract forfeited on account of the promisor's departure from the contract's covenants which he (the promisee) induced the promisor to so conduct himself. Williston on Contracts, Sec. 741, states this rule thus:
"On the other hand, it should be observed that if a promisor has by his conduct of whatever kind justified the promisee in believing that the promise will be kept in spite of failure of the promisee to fulfill a condition, and relying thereon the promisee fails to fulfil it, performance of the condition is excused. And continued acceptance of a series of defective performances, especially if they are all defective in the same respect, may justify belief not only that performance of that character has been satisfactory to the promisor in the *Page 58 
past but that it will be satisfactory as a performance of future conditions. Thus, where the exact time of performance is made of the essence by the contract between the parties, continued acceptance of late performance without objection, operates as a permission to make similar late performance in the future."
The basis of the rule, as is evident not only from Professor Williston's language but also from Phillips Sheet  Tin PlateCo. v. Boyer, 133 Md. 119 (105 A. 166), and Moore v. GeneralAccident Ins. Co. 173 N.C. 532 (92 S.E. 362), cited by him, is estoppel. In the controversy before us the plaintiffs nowhere, except in their pleadings, claim that the indulgence of the defendant in any way misled them. They made no such claim upon the witness stand, and their counsel makes no such contention in his brief. The plaintiffs nowhere testified that this indulgence caused them to refrain from making their payments punctually, to divert their money to other expenditures, nor to alter their conduct in any detail. Let us remind ourselves that an estoppel consists not alone of a representation but also of an altered position induced by the representation. It arises where one, who had a right to rely upon the representations of another against whom he now seeks to invoke it, altered his conduct to such an extent (in reliance upon the representations) that it would be inequitable to permit the representor to depart from his representation. A careful reading of the transcript of evidence fails to disclose that the plaintiffs were in any manner influenced by the defendant's indulgence. To the contrary, the record conclusively indicates that the plaintiffs were constantly straining their resources to the utmost to meet the demands of the defendant, their landlord and their other creditors. One of the plaintiffs freely admitted that the defendant "asked me for payments; they had always sent me statements". The plaintiffs' landlord, in uncontradicted testimony, testified *Page 59 
that his persistent demands for rent money at times brought him checks which, upon presentment, were dishonored. The plaintiffs themselves described their financial obligations as being burdensome, and were especially disposed to consider the large rent exactions as oppressive. They sought to solve their financial difficulties by endeavoring to persuade their landlord to purchase the defendant's contract. After these efforts had failed and six months' rent remained unpaid the landlord procured the appointment of a receiver for the hotel. The plaintiffs then turned to the defendant and endeavored to persuade its officials to induce the landlord to dismiss the receivership suit. While the receiver was in possession the defendant committed the act upon which the plaintiffs rely as the foundation of this action. It must be apparent from the foregoing that the plaintiffs were not misled by the defendant's indulgent credit policy, and did not alter their course in any detail as a result of anything the defendant did. It will not do to say that as a result of the defendant's generous policy the plaintiffs continued to make payments, because it was the plaintiffs' contractual duty to pay. An estoppel cannot be predicated upon such a duty. It is evident that the judgment of the circuit court cannot be sustained unless the defendant's indulgence, accompanied, as we have seen, by constant demands for payment, rewrote the parties' contract in such a way that both a demand and a further extension of time were necessary. The instructions given by the trial judge to the jury stated that acceptance of an overdue payment effected a waiver of the defendant's right to declare a forfeiture, and submitted to the jury virtually no issue except the amount of damages.
I know of no principle of law which sustains the judgment, and, therefore, dissent. *Page 60